UNITED STATES DISTRICT COURT

DISTRICT OF COLUMBIA

AHMED KHALFAN GHAILANI )
)

)

Petitioner )

)

“ ) civil case No. 08-1190 (RJL)

)

ROBERT M. GATES et al. §
)

Resp0ndents. §

v g__`
ORDER
(May L_Z, 2009)

On July 10, 2008, Petitioner Ghailani filed a petition for a writ of habeas corpus.
On September 5, 2008, the Court issued an order requiring that the parties submit status
reports by September 18, 2009 [Dkt # 16]. Respondents filed their status report on
September 18, 2009 [Dkt # 18]. To date, Petitioner has yet to file his status report, and
there has been no other activity in this case since Respondents filed their report.

/Z:

Accordingly, upon due consideration of the entire record herein, it is, this day of

May, 2009, hereby
ORDERED that the plaintiff shall show cause in writing within 30 days of this
order why the action should not be dismissed for failure to prosecute pursuant to local

rule 83.23; and it is further

ORDERED that failure to file a timely response may result in the dismissal of this

C.`W